


109 HR 5653 IH: Investment in Energy

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5653
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Lewis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to promote
		  investment in energy independence through coal to liquid technology, biomass,
		  and oil shale.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Investment in Energy
			 Independence Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Credit for investment in coal-to-liquid fuels
				projects.
					Sec. 3. Temporary expensing for equipment used in
				coal-to-liquid fuels process.
					Sec. 4. Expansion and extension of alternative fuel
				credit.
					Sec. 5. Modifications to enhanced oil, natural gas, and coalbed
				methane recovery credit.
					Sec. 6. Allowance of enhanced oil, natural gas, and coalbed
				methane recovery credit against the alternative minimum tax.
					Sec. 7. Expansion of expensing of oil and alternative fuel
				refineries.
					Sec. 8. Expensing for conversion of natural gas-fired
				facilities for the production ethanol to coal-fired facilities.
				
			2.Credit for investment
			 in coal-to-liquid fuels projects
			(a)In
			 generalSection 46 of the
			 Internal Revenue Code of 1986 (relating to amount of credit) is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4) and inserting , and, and by adding
			 at the end the following new paragraph:
				
					(5)the qualifying coal-to-liquid fuels project
				credit.
					.
			(b)Amount of
			 creditSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48B the following new section:
				
					48C.Qualifying
				coal-to-liquid fuels project credit
						(a)In
				generalFor purposes of
				section 46, the qualifying coal-to-liquid fuels project credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				property placed in service by the taxpayer during such taxable year which is
				part of a qualifying coal-to-liquid fuels project—
								(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
									(ii)which is acquired by the taxpayer if the
				original use of such property commences with the taxpayer, and
									(B)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable.
								(2)Applicable
				rulesFor purposes of this
				section, rules similar to the rules of subsection (a)(4) and (b) of section 48
				shall apply.
							(c)DefinitionsFor purposes of this section—
							(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying coal-to-liquid
				fuels project means any domestic project which—
								(A)employs the Fischer-Tropsch process to
				produce at least 5,000 barrels per day of transportation grade liquid fuels
				from coal, including any property which allows for the capture, transportation,
				or sequestration of by-products resulting from such process, including carbon
				emissions, and
								(B)any portion of the qualified investment in
				which is certified under the qualifying coal-to-liquid program as eligible for
				credit under this section in an amount (not to exceed $200,000,000) determined
				by the Secretary.
								(2)CoalThe term coal means any
				carbonized or semicarbonized matter, including peat and biomass.
							(3)BiomassThe term biomass means any
				organic material other than oil and natural gas (or any product thereof).
							(d)Qualifying
				coal-to-Liquid fuels project program
							(1)In
				generalThe Secretary, in
				consultation with the Secretary of Energy, shall establish a qualifying
				coal-to-liquid fuels project program to consider and award certifications for
				qualified investment eligible for credits under this section to 10 qualifying
				coal-to-liquid fuels project sponsors under this section, not less than 2 of
				which shall not have the capacity to produce more than 10,000 barrels of
				transportation grade liquid fuels from coal per day. The total qualified
				investment which may be awarded eligibility for credit under the program shall
				not exceed $2,000,000,000.
							(2)Period of
				issuanceA certificate of
				eligibility under paragraph (1) may be issued only during the 10-fiscal year
				period beginning on October 1, 2006.
							(3)Selection
				criteriaThe Secretary shall
				not make a competitive certification award for qualified investment for credit
				eligibility under this section unless the recipient has documented to the
				satisfaction of the Secretary that—
								(A)the award recipient is financially viable
				without the receipt of additional Federal funding associated with the proposed
				project,
								(B)the recipient will provide sufficient
				information to the Secretary for the Secretary to ensure that the qualified
				investment is spent efficiently and effectively,
								(C)a market exists for the products of the
				proposed project as evidenced by contracts or written statements of intent from
				potential customers,
								(D)the fuels identified with respect to the
				gasification technology for such project will comprise at least 90 percent of
				the fuels required by the project for the production of transportation grade
				liquid fuels,
								(E)the award recipient’s project team is
				competent in the construction and operation of the Fischer-Tropsch process,
				with preference given to those recipients with experience which demonstrates
				successful and reliable operations of such process, and
								(F)the award recipient has met other criteria
				established and published by the Secretary.
								(e)Denial of double
				benefitNo deduction or other
				credit shall be allowed with respect to the basis of any property taken into
				account in determining the credit allowed under this
				section.
						.
			(c)Conforming
			 amendments
				(1)Section 49(a)(1)(C) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding after clause (iv) the following new clause:
					
						(v)the basis of any property which is part of
				a qualifying coal-to-liquid fuels project under section
				48C.
						.
				(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48B the following new item:
					
						
							Sec. 48C. Qualifying
				coal-to-liquid fuels project
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			3.Temporary expensing
			 for equipment used in coal-to-liquid fuels process
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 179D the following new section:
				
					179E.Election to expense
				certain coal-to-liquid fuels facilities
						(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any qualified coal-to-liquid fuels process property as an
				expense which is not chargeable to capital account. Any cost so treated shall
				be allowed as a deduction for the taxable year in which the expense is
				incurred.
						(b)Election
							(1)In
				generalAn election under
				this section for any taxable year shall be made on the taxpayer’s return of the
				tax imposed by this chapter for the taxable year. Such election shall be made
				in such manner as the Secretary may by regulations prescribe.
							(2)Election
				irrevocableAny election made
				under this section may not be revoked except with the consent of the
				Secretary.
							(c)Qualified
				coal-to-Liquid fuels process propertyThe term qualified coal-to-liquid
				fuels process property means any property located in the United
				States—
							(1)which employs the Fischer-Tropsch process
				to produce transportation grade liquid fuels from coal (as defined in section
				48C(c)(2)), including any property which allows for the capture,
				transportation, or sequestration of by-products resulting from such process,
				including carbon emissions,
							(2)the original use of which commences with
				the taxpayer,
							(3)the construction of which—
								(A)except as provided in subparagraph (B), is
				subject to a binding construction contract entered into after the date of the
				enactment of this section and before January 1, 2011, but only if there was no
				written binding construction contract entered into on or before such date of
				enactment, or
								(B)in the case of self-constructed property,
				began after the date of the enactment of this section and before January 1,
				2011, and
								(4)which is placed in service by the taxpayer
				after the date of the enactment of this section and before January 1,
				2016.
							(d)Election To
				allocate deduction to cooperative ownerIf—
							(1)a taxpayer to which subsection (a) applies
				is an organization to which part I of subchapter T applies, and
							(2)one or more persons directly holding an
				ownership interest in the taxpayer are organizations to which part I of
				subchapter T apply,
							the taxpayer may elect to allocate
				all or a portion of the deduction allowable under subsection (a) to such
				persons. Such allocation shall be equal to the person’s ratable share of the
				total amount allocated, determined on the basis of the person’s ownership
				interest in the taxpayer. The taxable income of the taxpayer shall not be
				reduced under section 1382 by reason of any amount to which the preceding
				sentence applies.(e)Basis
				reduction
							(1)In
				generalFor purposes of this
				title, if a deduction is allowed under this section with respect to any
				qualified coal-to-liquid fuels process property, the basis of such property
				shall be reduced by the amount of the deduction so allowed.
							(2)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a) with
				respect to any property which is of a character subject to the allowance for
				depreciation shall be treated as a deduction allowed for depreciation under
				section 167.
							(f)Application with
				other deductions and credits
							(1)Other
				deductionsNo deduction shall
				be allowed under any other provision of this chapter with respect to any
				expenditure with respect to which a deduction is allowed under subsection (a)
				to the taxpayer.
							(2)CreditsNo credit shall be allowed under section 38
				with respect to any amount for which a deduction is allowed under subsection
				(a).
							(g)ReportingNo deduction shall be allowed under
				subsection (a) to any taxpayer for any taxable year unless such taxpayer files
				with the Secretary a report containing such information with respect to the
				operation of the property of the taxpayer as the Secretary shall
				require.
						.
			(b)Conforming
			 amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent provided in section
				179E(e)(1).
						.
				(2)Section 1245(a) of such Code is amended by
			 inserting 179E, after 179D, both places it
			 appears in paragraphs (2)(C) and (3)(C).
				(3)Section 263(a)(1) of such Code is amended
			 by striking or at the end of subparagraph (J), by striking the
			 period at the end of subparagraph (K) and inserting , or, and by
			 inserting after subparagraph (K) the following new subparagraph:
					
						(L)expenditures for which a deduction is
				allowed under section
				179E.
						.
				(4)Section 312(k)(3)(B) of such Code is
			 amended by striking or 179D each place it appears in the heading
			 and text and inserting 179D, or 179E.
				(5)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 179D the following new item:
					
						
							Sec. 179E. Election to expense
				certain coal-to-liquid fuels
				facilities.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to properties placed in service after the date of the
			 enactment of this Act.
			4.Expansion and
			 extension of alternative fuel credit
			(a)Expansion
				(1)Paragraph (2) of
			 section 6426(d) of the Internal Revenue Code of 1986 (defining alternative
			 fuel) is amended by striking and at the end of subparagraph (E),
			 by striking the period at the end of subparagraph (F) and inserting ,
			 and, and by inserting after subparagraph (F) the following:
					
						(G)any liquid fuel
				derived from oil shale extracted in the United
				States.
						.
				(2)Subparagraph (E)
			 of section 6426(d)(2)(d) of such Code is amended by inserting and
			 biomass (as defined in section 45K(c)(3) without regard to subparagraph (B)
			 thereof) after peat.
				(b)Extension
				(1)Alternative fuel
			 creditParagraph (4) of
			 section 6426(d) of such Code is amended to read as follows:
					
						(4)TerminationThis subsection shall not apply to—
							(A)any sale or use involving liquified
				hydrogen for any period after September 30, 2020,
							(B)any sale or use involving liquid fuel
				derived from coal (including peat and biomass) through the Fischer-Tropsch
				process for any period after September 30, 2020,
							(C)any sale or use involving liquid
				hydrocarbons derived from biomass (as specified in paragraph (2)(F) for any
				period after September 30, 2020,
							(D)any sale or use involving liquid fuel
				derived from oil shale for any period after September 30, 2020,
							(E)any other sale or use for any period after
				September 30,
				2009.
							.
				(2)Payments
					(A)In
			 generalParagraph (5) of
			 section 6427(e) of the Internal Revenue Code of 1986 is amended by striking
			 and and the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting a comma, and by adding at the end the
			 following new subparagraphs:
						
							(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid fuel derived from coal (including peat
				and biomass) through the Fischer-Tropsch process sold or used after September
				30, 2020, and
							(F)any sale or use
				involving liquid derived from oil shale for any period after September 30,
				2020.
							.
					(B)Conforming
			 amendmentSection
			 6427(e)(5)(C) of such Code is amended by striking subparagraph
			 (D) and inserting subparagraphs (D), (E), and
			 (F).
					5.Modifications to
			 enhanced oil, natural gas, and coalbed methane recovery credit
			(a)Enhanced credit
			 for carbon dioxide injectionsSection 43 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Enhanced credit
				for projects using qualified carbon dioxide
						(1)In
				generalFor purposes of this section—
							(A)the term
				qualified project includes a project described in paragraph (2),
				and
							(B)in the case of a project described in
				paragraph (2), subsection (a) shall be applied by substituting 50
				percent for 15 percent.
							(2)Projects
				described
							(A)In
				generalA project is described in this paragraph if—
								(i)the project begins
				or is substantially expanded after December 31, 2006, and
								(ii)the project uses
				qualified carbon dioxide in an enhanced oil, natural gas, or coalbed methane
				recovery method which involves flooding or injection.
								(B)Enhanced oil
				recoveryFor purposes of this
				subsection, the term enhanced oil recovery means recovery of oil
				by injecting or flooding with qualified carbon dioxide.
							(C)Enhanced natural
				gas recoveryThe term enhanced natural gas recovery
				means recovery of natural gas by injecting or flooding with qualified carbon
				dioxide.
							(D)Enhanced coalbed
				methane recoveryThe term enhanced coalbed methane
				recovery means recovery of coalbed methane by injecting or flooding with
				qualified carbon dioxide.
							(E)Qualified carbon
				dioxideFor purposes of this subsection, the term qualified
				carbon dioxide means carbon dioxide that is—
								(i)separated from
				natural gas and natural gas liquids at a natural gas processing plant,
				or
								(ii)from any other
				industrial source.
								(3)TerminationThis
				subsection shall not apply to costs paid or incurred for any qualified enhanced
				oil recovery project after December 31,
				2020.
						.
			(b)Conforming
			 amendments
				(1)Section 43 of such
			 Code is amended—
					(A)in subsection (a)
			 by striking enhanced oil recovery credit and inserting
			 enhanced oil, natural gas, and coalbed methane recovery credit,
			 and
					(B)by striking
			 qualified enhanced oil recovery costs each place it appears and
			 inserting qualified costs,
					(C)by striking
			 qualified enhanced oil recovery project each place it appears
			 and inserting qualified project, and
					(D)in the section
			 heading by inserting ,
			 natural gas, and coalbed methane after
			 oil.
					(2)The item in the
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code relating to section 43 is amended to read as follows:
					
						
							Sec. 43. Enhanced oil, natural gas, and
				coalbed methane recovery
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years ending after December 31, 2006.
			6.Allowance of enhanced
			 oil, natural gas, and coalbed methane recovery credit against the alternative
			 minimum tax
			(a)In
			 generalSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 (relating to limitation based on amount of tax) is amended by
			 redesignating paragraph (4) as paragraph (5) and by inserting after paragraph
			 (3) the following new paragraph:
				
					(4)Special rules
				for enhanced oil, natural gas, and coalbed methane recovery
				creditIn the case of the
				enhanced oil, natural gas, and coalbed methane recovery credit determined under
				section 43—
						(A)this section and
				section 39 shall be applied separately with respect to such credit, and
						(B)in applying
				paragraph (1) to such credit—
							(i)the tentative
				minimum tax shall be treated as being zero, and
							(ii)the limitation
				under paragraph (1) (as modified by clause (i)) shall be reduced by the credit
				allowed under subsection (a) for the taxable year (other than the enhanced oil
				recovery
				credit).
							.
			(b)Conforming
			 amendmentsParagraphs (2)(A)(ii)(II) and (3)(A)(ii)(II) of
			 section 38(c) of such Code are each amended by inserting or the enhanced
			 oil, natural gas, and coalbed methane recovery credit after
			 employee credit.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			7.Expansion of
			 expensing of oil and alternative fuel refineries
			(a)Extension of
			 placed in service requirementSubparagraph (B) of section
			 179C(c)(1) of the Internal Revenue Code of 1986 (defining qualified refinery
			 property) is amended by striking January 1, 2012 and inserting
			 January 1, 2016.
			(b)Production
			 capacitySubsection (e) of section 179C of such Code (relating to
			 production capacity) is amended by striking or at the end of
			 paragraph (1), by striking the period at the end of paragraph (2) and inserting
			 , or, and by inserting after paragraph (2) the following new
			 paragraph:
				
					(3)enables the
				existing qualified refinery to process liquids from coal, oil shale, or
				biomass.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
			8.Expensing for
			 conversion of natural gas-fired facilities for the production ethanol to
			 coal-fired facilities
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179E the following
			 new section:
				
					179F.Election to
				expense coal-fired facilities for production of ethanol
						(a)Treatment as
				ExpensesA taxpayer may elect
				to treat 50 percent of the cost of any qualified ethanol plant fueling property
				as an expense which is not chargeable to capital account. Any cost so treated
				shall be allowed as a deduction for the taxable year in which the qualified
				ethanol plant fueling property is placed in service.
						(b)Election
							(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
							(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
							(c)Qualified
				ethanol plant fueling property
							(1)In
				generalThe term
				qualified ethanol plant fueling property means, with respect to a
				qualified ethanol refinery, property using coal to produce energy used to
				produce ethanol—
								(A)the original use of
				which commences with the taxpayer,
								(B)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2016, and
								(C)which meets all
				applicable environmental laws in effect on the date such portion was placed in
				service.
								(2)Special rule for
				sale-leasebacksFor purposes of paragraph (1)(A), if property
				is—
								(A)originally placed
				in service after the date of the enactment of this section by a person,
				and
								(B)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
								such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback referred to in
				subparagraph (B).(3)Effect of waiver
				under Clean Air ActA waiver under the Clean Air Act shall not be
				taken into account in determining whether the requirements of paragraph (1)(C)
				are met.
							(d)Qualified ethanol
				refineryFor purposes of this
				section, the term qualified ethanol refinery means any refinery
				located in the United States which—
							(1)is designed to
				serve the primary purpose of processing material into ethanol,
							(2)on the date of the
				enactment of this section, used natural gas to produce energy in the ethanol
				production process, and
							(3)after the date of
				the enactment of this section, converted to the use of coal to produce energy
				in the ethanol production process.
							(e)Ineligible
				refinery propertyNo deduction shall be allowed under subsection
				(a) for any qualified refinery property which is built solely to comply with
				consent decrees or projects mandated by Federal, State, or local
				governments.
						(f)Election To
				allocate deduction to cooperative owner
							(1)In
				generalIf—
								(A)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies, and
								(B)one or more
				persons directly holding an ownership interest in the taxpayer are
				organizations to which part I of subchapter T apply,
								the
				taxpayer may elect to allocate all or a portion of the deduction allowable
				under subsection (a) to such persons. Such allocation shall be equal to the
				person’s ratable share of the total amount allocated, determined on the basis
				of the person’s ownership interest in the taxpayer. The taxable income of the
				taxpayer shall not be reduced under section 1382 by reason of any amount to
				which the preceding sentence applies.(2)Form and effect
				of electionAn election under paragraph (1) for any taxable year
				shall be made on a timely filed return for such year. Such election, once made,
				shall be irrevocable for such taxable year.
							(3)Written notice
				to ownersIf any portion of the deduction available under
				subsection (a) is allocated to owners under paragraph (1), the cooperative
				shall provide any owner receiving an allocation written notice of the amount of
				the allocation. Such notice shall be provided before the date on which the
				return described in paragraph (2) is due.
							(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the refineries of the taxpayer as
				the Secretary shall
				require.
						.
			(b)Conforming
			 amendments
				(1)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179E, both places it appears in paragraphs (2)(C) and
			 (3)(C).
				(2)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
					
						(M)expenditures for
				which a deduction is allowed under section
				179F.
						.
				(3)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the heading and text and inserting 179E, or
			 179F.
				(4)The table of
			 sections for part VI of subchapter B of chapter 1 is amended by inserting after
			 the item relating to section 179E the following new item:
					
						
							Sec. 179F. Election to expense coal-fired facilities for
				production of
				ethanol.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
			
